COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-277-CV


ALLAN C. TATE AND DEB TATE                                      APPELLANTS
SPENCER

                                       V.

LARRISON CONSTRUCTION, INC.                                       APPELLEES
AND SAFECO INSURANCE
COMPANY OF AMERICA

                                   ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                   ------------

     Appellants Allan C. Tate and Deb Tate Spencer filed a notice of appeal of

the trial court’s final judgment dated March 27, 2008. On January 21, 2009,

this court granted the “Motion to W ithdraw As Counsel” filed by Appellants’

counsel and ordered that Appellants’ brief be due March 9, 2009. On February


     1
         … See Tex. R. App. P. 47.4.
11, 2009, Appellants, acting pro se, notified this court by a signed letter that

they “elect to not . . . pursue an appeal of this case.” 2       We construe this

document as a motion to dismiss the appeal pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1). Tex. R. App. P. 42.1(a)(1). Having considered

the motion, it is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be incurred by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 43.4.




                                              PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: June 18, 2009




      2
          … Appellants also elected not to file an appellate brief.

                                          2